DETAILED ACTION
This Office Action is in response to Applicant’s Application filed on March 4, 2022.  Claims 1-15 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022 has been considered by the examiner.

Claim Rejections – 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 12 and 15 are redundant of claims 11 and 14.  Examiner believes that claims 12 and 15 should be written the same as claim 6.  However, the Examiner will reject claims 12 and 15 with similar dependent claims 11 and 14 until further clarification from the Applicant.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,277,374. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the present application are broader in scope and thus encompass the subject matter already claimed in allowed US Patent No. 11,277,374.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al (hereinafter, “Richardson”, U.S. Pub. No. 2014/0289319) in view of van de Ven et al (hereinafter, “van de Ven”, U.S. Pub. No. 2011/0153867) and in further view of Oikonomou (U.S. Pub. No. 2014/0006538).
As per claims 1, 7 and 13, Richardson discloses a content delivery method, an apparatus and at least one non-transitory computer-readable medium comprising:
receiving a uniform resource locator resolution request at a name server for a domain, the uniform resource locator resolution request received based, at least in part, on a host name of the uniform resource locator resolution request, the host name related to a resource associated with the uniform resource resolution request (paragraphs 0034, 0037, 0044 and 0047; Richardson discloses receiving a URL at a DNS nameserver identifying the server, the URL request is received based on the Content Delivery Network or CDN service provider domain (host name) of the URL request and the CDN service provider domain receives the resource identifiers originally directed toward a domain of the origin server); 
tracking, at the name server, a popularity of the resource (paragraphs 0028 and 0037-0040; Richardson discloses maintaining popularity information regarding resources based on a modified URL that includes the popularity information and the CDN service provider); and 
providing a node within a network capable of delivering the resource, the provided node based on the popularity of the resource (paragraphs 0045, 0047-0048, 0052 and 0065; Richardson discloses delivering the resource from a Point of Presence (POP) in the CDN). 
Although Richardson discloses tracking the popularity of a resource at a name server, Richardson does not explicitly disclose:
determining a number times the host name related to the resource is requested.
van de Ven discloses domain name system lookup latency reduction comprising:
determining a number times the host name related to the resource is requested (paragraph 0038; van de Ven discloses the popularity level of an translated IP address (i.e. host name) based on the number times the particular IP address has been accessed through a multiple number browser sessions or the number accesses to an entire top level domain host name along with other different ways to determine the popularity level).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teachings of Richardson by using a metric of calculating the popularity level based on the number times the particular IP address has been accessed through a multiple number browser sessions or the number accesses to an entire top level domain host name for the purpose of determining the popularity of a resource or content based on the translated IP address (i.e. host name) for the purpose of distributing the resource or content in a timely and efficient manner.
However, Richardson in view of van de Ven does not explicitly disclose:
wherein the host name includes an index uniquely related to the resource. 
      Oikonomou discloses intelligent client-side caching on mobile devices comprising:
wherein the host name includes an index uniquely related to the resource (abstract, paragraph 0034; Oikonomou discloses a checksum (e.g MD5) and  index of the content which is a part of the host name to locate piece of corresponding content stored in the cache as well as using the checksum to identify modified versions of the content). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teachings of Richardson in view of van de Ven by including a checksum or index of the content for the purpose of retrieving the content from a determined location in a timely and efficient manner.
As per claims 2 and 8, Richardson discloses:
wherein the node is an edge server within a content delivery network (paragraph 0052). 
As per claims 3 and 9, Richardson further discloses:
wherein the host name additionally includes a function of the path (paragraph 0035 and 0036). 
As per claims 4 and 10, Richardson in view of van de Ven discloses the invention substantially as claims discussed above.
However, Richardson in view of van de Ven does not explicitly disclose:
validating that the host name matches the path and resource based on the checksum. 
      Oikonomou discloses intelligent client-side caching on mobile devices comprising:
validating that the host name matches the path and resource based on the checksum (abstract, paragraph 0034; Oikonomou discloses a checksum (e.g MD5) and  index of the content which is a part of the host name to locate piece of corresponding content stored in the cache as well as using the checksum to identify modified versions of the content). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teachings of Richardson in view of van de Ven by including a checksum or index of the content for the purpose of retrieving the content from a determined location in a timely and efficient manner.
As per claims 5, 11, 12, 14 and 15, Richardson discloses:
wherein the host name is unique to at least part of the path and the resource (paragraphs 0045 and 0065).
As per claims 6, Richardson discloses:
wherein the host name is unique to a combination of the path and resource (paragraphs 0045 and 0065).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS-BURTON whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        


ljb
November 12, 2022